                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                                       No. 1:18-cv-96

 BRIAN HOGAN, et al.
                                                    PLAINTIFFS’ MEMORANDUM OF
               Plaintiffs,
                                                      LAW IN SUPPORT OF THEIR
                                                    MOTION FOR SANCTIONS BASED
        v.
                                                     ON SPOLIATION OF EVIDENCE
                                                      AND EXPEDITED BRIEFING
 CHEROKEE COUNTY, et al.,
                                                             SCHEDULE
               Defendants.


       NOW COME Plaintiffs, pursuant to LCvR 7.1 and offer this memorandum of

law in support of their Motion for Sanctions Based on Defendant Cherokee County’s

Spoliation of Evidence (“Motion”). For the reasons contained herein, Plaintiffs

respectfully request that their Motion be GRANTED and that Defendant Cherokee

County be SANCTIONED for its destruction of evidence relevant to this matter.

                             STATEMENT OF THE CASE

       Plaintiffs filed this action in March of 2018 as a putative class action for

damages, inter alai, resulting from Defendants use of a document that has been

described as a CVA to take H.H. from the custody of her father Brian Hogan. (Doc.

1-1) Included in this Complaint was a claim for Obstruction of Justice against

Defendant Cherokee County, seeking damages for, inter alia, destroying documents

that are relevant to this litigation. (Id.)
                                              -1-

    Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 1 of 21
        All parties filed motions for summary judgment on some of the claims and

issues involved in this lawsuit. [Docs. 59-80] No ruling on any party’s summary

judgment motion has issued, and the matter is scheduled for trial at the March 8,

2021 session of court. The final pretrial conference is scheduled for February 26,

2021.

                          STATEMENT OF THE FACTS

        The facts that are relevant to this Motion are straightforward. When Plaintiffs’

counsel first learned that a CVA was used to remove H.H. from the custody of her

father, Brian Hogan, the undersigned counsel David Wijewickrama and Melissa

Jackson sent letters to Defendants Cherokee County and Cindy Palmer directing

them to preserve all information relevant to this action.              (Dec. of Atty.

Wijewickrama, ¶ 5) This letter, sent via electronic mail on December 21, 2017 was

received by the County. (See Wiggins Dep. Ex. 16)

        A second letter followed on January 4, 2018. This letter, which was sent to

counsel Sean Perrin as well as Defendants Palmer and Cherokee County, again

instructed them to preserve all information relevant to the plaintiffs. (See Wiggins

Dep. Ex. 19) In addition to these letters, North Carolina District Court Judge Tessa

Sellers entered a preservation order on February 26, 2018, requiring the Defendants

to preserve all documents relevant to this action. (See Wiggins Dep. Ex. 20)




                                           -2-

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 2 of 21
       In August of 2020, while conducting discovery in this case, counsel attempted

to obtain educational records pertaining to H.H. from the Cherokee County Public

Schools (“CCPS”). (Wijewickrama Dec. ¶ 7; Boone Aff. ¶¶ 4-5) Plaintiffs sought

this third-party discovery because Defendants asserted that they were unable to

directly produce those educational records and insisted that Plaintiffs’ counsel had

to obtain them directly from CCPS. Defendants consented to the issuance of an

administrative subpoena by North Carolina Chief District Court Judge Rick Walker,

directing the CCPS to produce the educational records of H.H. to Plaintiffs’ counsel.

(Wijewickrama Dec. ¶ 8)

       Plaintiffs’ counsel did not receive all documents requested from CCPS until

January 22, 2021. (Boone Aff. ¶¶ 6-25) CCPS’s document production 1 included a

Safety Assessment conducted on H.H. by DSS employees of Cherokee County on

May 12, 2016. (Ex. A) Plaintiffs had never seen this safety assessment before,




1
  In addition to this assessment, Plaintiffs also received other information regarding H.H.’s mental
health and physiological conditions. In total, CCPS’s production is 1027 pages. This information
will have to be reviewed by Plaintiffs’ expert witnesses so that they can to offer fully considered
opinions. Plaintiffs’ expert witnesses are unable to review the voluminous data provided by CCPS
prior to trial. While Plaintiffs seek spoliation sanctions of striking Defendant Cherokee County’s
answer and affirmative defenses, Plaintiffs are also aware that the Court has the inherent authority
to order any remedial sanction it deems appropriate. In the event that the Court determines that a
lesser sanction is appropriate, Plaintiffs are compelled to request that the Court consider
continuance of the trial as one of the sanctions, given CCPS’s late compliance with the subpoena.
Plaintiffs further note that CCPS is a constituent part of Defendant Cherokee County, and that
CCPS’s delay has apparently worked to the benefit of Defendant Cherokee County and to the
detriment of Plaintiffs.
                                                -3-

    Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 3 of 21
despite having requested complete copies of H.H.’s DSS records in discovery.

(Wijewickrama Dec. ¶ 11)

      Upon receipt of this safety assessment, Plaintiffs’ counsel undertook a

complete review of all discovery received from Defendants in this action.

(Wijewickrama Dec. ¶ 12) Attorney Wijewickrama conducted a visual, page-by-

page review of all discovery and an electronic search of all discovery to ensure that

Plaintiffs had not overlooked a prior production of the assessment. (Wijewickrama

Dec. ¶ 13) This search revealed that Plaintiffs had not previously been provided with

this assessment. (Wijewickrama Dec. ¶ 14)

      Plaintiffs’ review of discovery also included an activity log produced by

Defendant Lindsay. (Ex. B) Close examination of this activity log revealed the

existence of more than 30 documents that DSS created in connection with its

investigation of H.H. that led to the creation of the CVA at issue in this action. None

of the documents referenced in Exhibit B were produced to Plaintiffs in discovery

from Defendant Cherokee County, even though these documents were created by

the County and should have been maintained by the County. (For ease of reading a

clarity, Plaintiffs compiled a chart of the documents referenced in Exhibit B. This

chart was provided to Defendants and is attached to this Motion as Exhibit C)

      In the interest of thoroughness and in an attempt to resolve these issues

without court involvement, Plaintiffs sought clarification from Defendants Lindsay


                                         -4-

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 4 of 21
and Cherokee County. Plaintiffs requested that Defendant Lindsay certify that he

had no further documents from H.H.’s DSS/CPS file in his possession. (Ex. D)

Plaintiffs requested that Defendant Cherokee County produce any documents in

H.H’s DSS/CPS file that the County had not previously produced and explain why

they had not been produced. Alternatively, if the County determined that it had no

additional documents, Plaintiffs asked the County to explain why those documents

obtained from CCPS did not exist in the County’s files. (Ex. E)

      On February 2, 2021, Attorney Perrin, counsel to the County, responded to

Plaintiffs’ request by sending an email stating that a single PDF file obtained from

Scott Lindsay’s computer was determined to be corrupted and that he was requesting

the County to provide that document to him. (Ex. F) Plaintiffs responded in writing,

explaining that even if he could restore and produce that one document, it was

unlikely to account for all the missing information from the County’s DSS file on

H.H. (Ex. G) Accordingly, Plaintiffs reiterated their prior request and requested a

complete response by Friday, February 5, 2021. (Id.) On February 5 at 9:13 a.m.,

Perrin sent another email about the missing documents. (Ex. H) However, it did not

resolve the issue.

      Finally, Plaintiffs have reconciled billing records from Cherokee County DSS

to the state for services provided in connection with their investigation into H.H.

These billing records corroborate that social services employees actually did perform


                                        -5-

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 5 of 21
the work reflected in the activity log provided by Scott Lindsay. The billing records

are attached as Shook Dep. Ex. 7.

                                   ARGUMENTS

      Trial is imminent. A party may apply ex parte for an order altering the

briefing schedule for a given motion. Fed. R. Civ. P 6(c)(1)(C)(2). If a normal

briefing schedule governs this motion, Defendants’ response will be due 14 days

from today, with Plaintiffs subsequent reply due seven days later. Assuming no

extension, the matter will not be briefed and presented to the Court until February

26, 20201. That is that day of the scheduled final pretrial conference. Given the

issues presented in this motion, Plaintiffs respectfully suggest that it needs to be

addressed prior to the final pretrial motion.

      Accordingly, Plaintiffs respectfully request that the court enter a briefing

schedule that makes Defendants response to this Motion be due on February 12,

2021, and any reply be due by February 15, 2021. Plaintiffs’ counsel consulted with

opposing counsel on whether they would agree with this expedited briefing schedule.

Defendants’ counsel are unwilling to consent or oppose to this altered briefing

schedule without seeing this motion in advance. Plaintiffs’ counsel has been

preparing this Motion right up until the moment it is filed and is unable to provide

opposing counsel a preview.




                                          -6-

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 6 of 21
         The Court has the inherent authority to sanction any party before it for

destruction of relevant evidence that has been requested or ordered to be preserved.

North Carolina law required that H.H.’s DSS/CPS file be preserved. To reiterate

those legal duties, Plaintiffs’ counsel sent multiple preservation letters to Cherokee

County. A Cherokee County District Court judge also entered an Order requiring

the preservation of those files. However, the events of the past two weeks make

clear that H.H.’s DSS/CPS file was not preserved, which constitutes a of state law,

Plaintiffs’ multiple requests for preservation in anticipation of litigation, and a court

order.

    I.      THE COUNTY WAS REQUIRED TO PRESERVE THE CONTENTS                           OF   H.H.’S
            DSS/CPS FILE THROUGH DECEMBER 21, 2017 AND BEYOND.

         According to N.C. Gen. Stat. § 121-5 and N.C. Gen. Stat. § 132-8, state and

local governmental entities may only destroy public records 2 with the consent of the

Department of Natural and Cultural Resources (DNCR), the Division of Archives

and Records. The contents of H.H.’s DSS/CPS file are public records as defined in



2
  "Public record" or "public records" shall mean all documents, papers, letters, maps, books,
photographs, films, sound recordings, magnetic or other tapes, electronic data-processing records,
artifacts, or other documentary material, regardless of physical form or characteristics, made or
received pursuant to law or ordinance in connection with the transaction of public business by any
agency of North Carolina government or its subdivisions. Agency of North Carolina government
or its subdivisions shall mean and include every public office, public officer or official (State or
local, elected or appointed), institution, board, commission, bureau, council, department, authority
or other unit of government of the State or of any county, unit, special district or other political
subdivision of government. N.C. Gen. Sat. §132-1(a).


                                                -7-

    Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 7 of 21
N.C. Gen. Stat. § 132-1(a). They are however, protected from public disclosure as

juvenile records under the provisions of Chapter 7B.

          Retention schedules are the primary way that the Division of Archives and

Records gives its consent to state and local governments to destroy their records, and

the retention schedule for the destruction of DSS/CPS files in effect since 2016

permits destruction of DSS/CPS investigative records only after receiving

permission from the N.C. Department of Health and Human Services. (Ex. I 3)

Moreover, records may not be destroyed if litigation is pending or reasonably

anticipated.

          The County was clearly on notice from emails sent from Attorneys

Wijewickrama and Jackson to Cindy Palmer on December 21, 2017 that litigation

was imminent. (See Wiggins Dep. Ex. 16) And this was further emphasized by the

letter sent on January 4, 2018 (Wiggins Dep. Ex. 19) and the Court Order entered in

February of 2018. (Wiggins Dep. Ex. 20) There is no question that the County had

an obligation to preserve all records regarding H.H.

    II.      THE SAFETY ASSESSMENT RECEIVED FROM CCPS AND THE DOCUMENTS
             DESCRIBED IN THE ACTIVITY LOG PRODUCED BY SCOTT LINDSAY
             CLEARLY SHOW THAT THE COUNTY HAS NOT PRODUCED DOCUMENTS
             THAT SHOULD BE IN H.H.’S DSS/CPS FILE.




3
  A complete copy of the county social services retention schedules may be obtained online from
the DNCR at https://archives.ncdcr.gov/media/780/open (last accessed February 5, 2021 at 9:00
AM)
                                              -8-

    Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 8 of 21
      The retention schedule promulgated by DNCR clearly states that “CHILD

PROTECTIVE SERVICES CASE RECORDS [i]nclude[] intake and screening

documentation, risk assessments, demographic information, annual photographs,

court records, reports and evaluations, educational records, dictations, case

decisions, in home services documentation, child removal documentation,

documentation concerning actions taken, investigations, services provided, and

other related records regarding case management activities.” (Ex. I)

      The safety assessment Plaintiffs received from CCPS (Ex. A) was performed

by a Cherokee County social worker on May 12, 2016 and would have been a part

of H.H.’s DSS/CPS file as defined in the previous paragraph. The document also

would have existed as of December 21, 2017, when Plaintiffs’ counsel sent the first

preservation letter to the County. However, when the County produced what was

supposed to be H.H.’s entire DSS file in discovery, this document was not there.

Prior to January 22, 2021, Plaintiffs had never seen this document.

      The receipt of this new document prompted undersigned counsel to

immediately undertake a comprehensive review of discovery produced by the

Defendants in this action to ensure that counsel had not received a copy of Exhibit

A, rather than simply overlooking it. Defendants have produced in excess of 33,000

pages of discovery in this action (see Ex. H); therefore, Attorney Wijewickrama

utilized two methods to review the produced discovery. The first was a visual


                                        -9-

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 9 of 21
inspection of each page received from Defendants to ensure that none of them

included Exhibit A. The second was an electronic search of the discovery to see if

a computerized search would reveal that a copy of Exhibit A had been previously

produced. Neither method turned up a copy of Exhibit A.

      Attorney Wijewickrama’s search did, however, reveal the existence of another

document that confirmed that the County had not produced H.H.’s entire file. Scott

Lindsay produced in discovery an Activity Log (Ex. B), which detailed the

investigation into H.H., Brian Hogan, and Amanda Edmonson that Cherokee County

DSS conducted from April 18, 2016 and culminated in the use of a CVA to remove

H.H. from Hogan’s custody in November 2016. The Activity Log referred to a

number of investigative activities that would have resulted in the creation of records

for inclusion in H.H.’s DSS/CPS file as described in Exhibit I. A list of all

documents that the Activity Log and Exhibit A show are missing was compiled by

undersigned counsel into a spreadsheet. This spreadsheet is Exhibit C and is

incorporated as though fully set forth herein. All told, the Activity Log and Safety

Assessment show that 31 entries were or should have been made in H.H.’s DSS/CPS

file between April of 2016 and November of 2016. (See Ex. C) The County has not

produced any of these documents.

   III.   PLAINTIFFSATTEMPTED TO RESOLVE THIS ISSUE WITHOUT COURT
          INVOLVEMENT.




                                        - 10 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 10 of 21
    Plaintiffs’ counsel reached out to Defendants’ counsel on Friday, January 29,

2021, via email to explain what was missing based upon Exhibits A, B, and C. (A

copy of this correspondence is attached as Exhibits D and E.) Owing to the lateness

of CCPS’s response, which is what triggered the inquiry that revealed the omissions,

and the fact that trial date is only five weeks away, counsel requested that Defendants

respond by Friday, February 5, 2021. A clarification letter was sent on February 2,

2021. (Ex. G.)

       Defendant Cherokee County’s responses (Exhibits F and H) did not address

Plaintiffs’ concerns. Moreover, the County’s February 5 response makes clear that

it is not working diligently to resolve this issue. 4

       Undersigned counsel was clear that they are seeking either 1) the missing

documents described in Exhibit C (and any other documents in H.H.’s DSS/CPS file

that have not been produced) or 2) a certification that the entire file has been

produced and that any missing documents (as evidenced by the DSS records from

the CPPS file) are not in the possession of Cherokee County. (Ex. E) Plaintiffs


4
  This response from Cherokee County accused the undersigned of attempting to “churn up
attorneys’ fees” and offered a review of some documents at some non-specific time next week.
(Ex. H) The email made clear that the County is not interested in resolving the omissions. Based
on this response, undersigned counsel determined that further consultation with the County on
these issues would not be productive. Given that the trial date is only five weeks away, Plaintiffs’
counsel concluded that they needed to bring these issues to the Court’s attention now.

Finally, undersigned counsel note that they are not accusing any attorney for any party of
misconduct. The misconduct alleged (see Exs. D, E, and G) is against Cherokee County and its
employees only and not counsel of record in this case.
                                               - 11 -

    Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 11 of 21
further requested that, if the documents are missing, that the County explain how

and why they are missing.

       Plaintiffs have long suspected, based on media investigations (see Wiggins

Dep. Ex. 17) and anecdotal reports, that employees of Cherokee County destroyed

documents from numerous DSS/CPS files. However, prior to the CCPS production

of the safety assessment (Ex. A), Plaintiffs did not have concrete evidence of missing

documents. Accordingly, while Plaintiffs have believed that the County acted in bad

faith and failed to preserve documents, Plaintiffs have not raised the issue previously

due to a lack of sufficient proof to support that beliefs.

       Following the CCPS production and the subsequent review of the Activity

Log5, Plaintiffs now have substantial evidence that documents created by DSS and

that should have been maintained by DSS in H.H.’s CPS/DSS file have not been

produced by the County as part of H.H.’s file. Nor has the County explained why

these records were not produced. Plaintiffs recognize that the absence of the

documents does not in and of itself prove when they were removed/destroyed, how,



5
  Scott Lindsay produced his activity log (Ex. B) during the discovery period. Plaintiffs’ counsel
did not recognize the significance of the documents noted in the Activity Log at that time.
Plaintiffs’ counsel first noted the existence of those documents when they re-reviewed the Activity
Log following the receipt of documents from CCPS. As soon as Plaintiffs’ counsel realized that
additional documents should be available from the County based on entries in the Activity Log,
they addressed it with Defendants’ counsel through the correspondence presented to the Court.
Plaintiffs’ counsel take full responsibility for not recognizing earlier that additional documents
should exist, based on the entries in the Activity Log.

                                               - 12 -

    Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 12 of 21
and by whose authority. The answer to these questions might have been adequate

to show that the County did not engage in the unlawful destruction of records and

spoliation of evidence. Plaintiffs’ counsel’s letters (Exs. D, E, and G) were an

attempt to permit the County to provide the answers (or if the records had been

inadvertently omitted, to produce them). Unfortunately, the County did not take the

opportunity to offer any explanation in a timely manner.

   IV.   IF RECORDS RELEVANT TO THIS ACTION HAVE BEEN DESTROYED                    BY
         DEFENDANT CHEROKEE COUNTY, SANCTIONS ARE APPROPRIATE.

      As described above, there are documents missing from H.H.’s DSS/CPS file

that should have been preserved. At the very least, all the documents noted in

Exhibit C should be in her DSS/CPS file. They have not been produced, and

Plaintiffs assert that the County cannot produce them because they have been

destroyed or otherwise removed from the DSS file room. Therefore, it is appropriate

for this Court to sanction Defendant Cherokee County.

         A. Legal Standard

      In Silvestri v. Gen. Motors Corp., 271 F.3d 583 (4th Cir. 2001), the Fourth

Circuit discussed spoliation of evidence.

      Spoliation refers to the destruction or material alteration of evidence or
      to the failure to preserve property for another's use as evidence in
      pending or reasonably foreseeable litigation. West v. Goodyear Tire &
      Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999) (citing Black's Law
      Dictionary 1401 (6th ed. 1990)). The right to impose sanctions for
      spoliation arises from a court's inherent power to control the judicial
      process and litigation, but the power is limited to that necessary to
                                        - 13 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 13 of 21
      redress conduct "which abuses the judicial process." Chambers v.
      Nasco, Inc., 501 U.S. 32, 45-46, 115 L. Ed. 2d 27, 111 S. Ct. 2123
      (1991) (recognizing the inherent power of the courts to fashion
      appropriate sanctions for conduct that disrupts the judicial process); see
      also United States v. Shaffer Equip. Co., 11 F.3d 450, 462 (4th Cir.
      1993) (recognizing "that when a party deceives a court or abuses the
      process at a level that is utterly inconsistent with the orderly
      administration of justice or undermines the integrity of the process, the
      court has the inherent power to dismiss the action"); cf. Fed. R. Civ. P.
      37(b)(2) (authorizing sanctions for violations of discovery orders).

      The policy underlying this inherent power of the courts is the need to
      preserve the integrity of the judicial process in order to retain
      confidence that the process works to uncover the truth. "Because no one
      has an exclusive insight into truth, the process depends on the
      adversarial presentation of evidence, precedent and custom, and
      argument to reasoned conclusions -- all directed with unwavering effort
      to what, in good faith, is believed to be true on matters material to the
      disposition." Shaffer Equipment, 11 F.3d at 457. The courts must
      protect the integrity of the judicial process because, "as soon as the
      process falters . . . the people are then justified in abandoning support
      for the system." Id.

      Thus, while the spoliation of evidence may give rise to court imposed
      sanctions deriving from this inherent power, the acts of spoliation do
      not themselves give rise in civil cases to substantive claims or defenses.

Id. at 590.

      “The duty to preserve material evidence not only during litigation but also

extends to that period before the litigation when a party reasonably should know that

the evidence may be relevant to anticipated litigation.” Id. at 591. Moreover, this

Court has held that spoliation sanctions do not require a finding of bad faith because

spoliation sanctions are administered under the Court’s inherent authority, and not



                                        - 14 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 14 of 21
pursuant to Rule 37(e)(2)6. See Legacy Data Access, LLC v. MediQuant, Inc., No.

15-584-FDW-DSC, 2017 WL 6001637 (W.D.N.C. Dec. 4, 2017) at *9–10 & n.8.

Instead, for an adverse inference against the party based on spoliation, the intent

required is willful conduct resulting in the evidence's destruction. Vodusek v.

Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995)). Willful conduct is

established if the party intended “to take those actions that caused the evidence's

alteration or destruction.” Nucor Corp. v. Bell, 251 F.R.D. 191, 198 (D.S.C. 2008)

(citing Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 155, 156 (4th Cir. 1995)).

       However, the Fourth Circuit has found that

       [S]ometimes even the inadvertent, albeit negligent, loss of evidence
       will justify dismissal because of the resulting unfairness . . . . We have
       prescribed the following approach for district courts considering
       dismissal as a sanction for a given instance of spoliation: dismissal is
       appropriate only if either (1) . . . the spoliator's conduct was so
       egregious as to amount to a forfeiture of his claim, or (2) . . . the effect
       of the spoliator's conduct was so prejudicial that it substantially denied
       the defendant the ability to defend the claim.

King v. Am. Power Conversion Corp., 181 F. App'x 373, 376 (4th Cir. 2006) (citing

Silvestri, 271 F.3d at 593) (emphasis added) (internal quotation marks removed).

       In MB Realty Group, Inc. v. Gaston County Board of Education, No. 3: 17-

CV-427-FDW-DCK, 2019 WL 2273732, at *2 (W.D.N.C. May 28, 2019), the Court

held that a sanction for spoliation of evidence should “(1) deter the parties from


6
  While Plaintiffs do believe that they could proceed for sanctions under Rule 37, they are
proceeding for sanction under the Court’s inherent authority.
                                           - 15 -

    Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 15 of 21
engaging in spoliation; (2) place the risk of an erroneous judgment on the party who

wrongfully created the risk; and (3) restore the prejudiced party to the same position

he would have been in absent the wrongful destruction of evidence....” (citing

Eshelman v. Puma Biotechnology, Inc., No. 7:16-cv-18-D, 2017 WL 2483800, at

*11-12 (E.D.N.C. June 7, 2017) and West¸ 167 F.3d at 779 (2nd Cir. 1999)). See

also Glob. Hookah Distributors, Inc. v. Avior, Inc., No. 3:19-CV-177-KDB-DCK,

2020 WL 4349841, at *11 (W.D.N.C. July 29, 2020) (same).

      In sum, the Fourth Circuit has held that when imposing spoliation sanctions,

“the trial court has discretion to pursue a wide range of responses both for the

purpose of leveling the evidentiary playing field and for the purpose of sanctioning

the improper conduct.” Vodusek, 71 F.3d at 156. But dismissal should be avoided if

a lesser sanction will perform the necessary function. “At bottom, to justify the harsh

sanction of dismissal, the district court must consider both the spoliator's conduct

and the prejudice caused and be able to conclude either (1) that the spoliator's

conduct was so egregious as to amount to a forfeiture of his claim, or (2) that the

effect of the spoliator's conduct was so prejudicial that it substantially denied the

defendant the ability to defend the claim.” Silvestri, 271 F.3d at 590–93.

          B. Cherokee County Failed To Preserve Critical Documents Related to
             this Litigation.

      Defendant Cherokee County is charged with preserving the documents in

H.H.’s DSS/CPS file. As explained, supra, this obligation is imposed first by state
                                         - 16 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 16 of 21
law, second by federal law based on Plaintiffs’ notice to Defendants that litigation

was forthcoming, and finally (and most importantly) by a specific court order.

      Documents are missing from H.H.’s DSS/CPS file. The County had the care,

custody, and control of that file. One of the County’s defenses in this action is that

H.H. had to be removed from Brian Hogan’s custody because she was abused or

neglected or dependent, e.g., that this was a lawful taking or that there is no

substantive due process violation because the social services employees of the

county were faced with a rapid and evolving set of circumstances that warranted

immediate intervention. See Def. Mot. Sum. Judg. Doc. 59 at 11-16, discussing

substantive due process (Defendants argue that Plaintiffs must prove intent to harm

rather than deliberate indifference to prove a substantive due process violation.

Plaintiffs assert the proper standard is deliberate indifference because the intent to

harm standard only applies in rapidly evolving, fluid, and dangerous situations

where there is not the luxury of calm reflective deliberation.) See also Doc. 75 at

11-12 (Same).

      Scott Lindsay’s activity log tells a different story. The activity log paints a

picture of a slowly developing investigation with multiple interviews and extensive

documentation, the epitome of cool deliberation with the luxury of time. But that

documentation has not been produced and may not exist today.




                                        - 17 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 17 of 21
      Plaintiffs further anticipate that Defendants will argue that the Plaintiffs were

not damaged because H.H. was better off when she was not with Brian Hogan (e.g.,

she was with Warren Hogan).         The safety assessments and other documents

described in Scott Lindsay’s activity log would bear directly on this sort of damages

argument. But they have not been produced and may no longer exist.

      Defendants deny that they have engaged in obstruction of justice by

destroying records (Doc 1-1, Compl. ¶¶ 281-82; Doc. 23, Ans of Cherokee Co. ¶¶

281-82 (“Defendants deny the allegations in th[ese] paragraph[s]”)). Yet they

cannot deny that these documents are missing. Further, when confronted with

evidence that DSS-created documents are missing from the DSS files (as shown by

the fact that CCPS had them) and asked to provide either the missing documents or

an explanation why they are missing, the County’s response is to obfuscate the issue

and make allegations against opposing counsel.

      If these documents have been destroyed, then Defendants should be held

accountable for their actions. The destruction of the records proves Plaintiffs’

obstruction of justice claims, undermines at least one of the County’s asserted

defenses, and most importantly, makes it impossible to evaluate the condition of

H.H. before and after she was taken from Brian Hogan’s custody. The recent

discovery of missing DSS documents and the Defendants’ inability to explain why

they do not have these documents (and others relating to H.H.) has consequences for


                                        - 18 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 18 of 21
Plaintiffs’ case. One of Plaintiffs’ claims is obstruction of justice. If documents

were destroyed, the Plaintiffs are entitled to summary judgment on this claim. In

addition, the failure of DSS to provide a complete copy of H.H.’s file has prevented

Plaintiffs from responding fully to Defendants’ affirmative defenses and has

frustrated the search for the true damages that have been sustained by H.H. and Brian

Hogan as a result of Defendants’ conduct. Accordingly, Plaintiffs respectfully

request the Court impose an appropriate sanction for this spoliation of evidence.

Plaintiffs respectfully suggest that appropriate sanctions would be:

   • Striking Defendant Cherokee County’s answer insofar as it denied destroying

      documents and entering a default judgment on Plaintiffs’ obstruction of

      justice claim.

   • Strike any part of any motion, response or reply in which any Defendant has

      asserted that there was any exigency involved with the investigation into the

      alleged abuse, neglect, or dependency or H.H.

   • Prohibit the Defendants from offering evidence or arguments at trial that Brian

      Hogan and H.H. were not damaged or harmed by the use of CVA or that H.H.

      was in a better place after removal.

   • Tax Defendant Cherokee County with Plaintiffs’ reasonable attorneys’ fees

      associated with this Motion.

   • Any further relief the Court deems appropriate.

                                        - 19 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 19 of 21
                                CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request the Court

SANCTION the Defendants as requested herein.



This the 5th day of February, 2021.

 Law Office of David A. Wijewickrama, PLLC

BY:

/s/David A. Wijewickrama                       /s/ Ronald L. Moore
David A. Wijewickrama                          Ronald L. Moore
N.C. State Bar No.: 30694                      N.C. Bar No.: 9619
95 Depot Street                                P.O. Box 18402
Waynesville, NC 28786                          Asheville, NC 28814
Phone: (828) 777-1812                          Phone: 828-452-5801
Fax: (828) 253-2717                            Fax: 828-454-1990
Attorney for Brian Hogan                       Attorney for H.H.


/s/ Melissa Jackson                            /s/ D. Brandon Christian
Melissa Jackson                                D. Brandon Christian
N.C. State Bar No.: 34013                      N.C. State Bar No.: 39579
95 Depot Street                                3344 Presson Rod
Waynesville, NC 28786                          Monroe, NC 28112
Phone: 828-452-5801                            Phone :(910) 750-2265
Attorney for Brian Hogan                       Attorney for H.H.




                                      - 20 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 20 of 21
                               CERTIFICATE OF SERVICE

        This is to certify that on February 5, 2021, a copy of the foregoing PLAINTIFFS’
MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION FOR SANCTIONS
BASED ON SPOLIATION OF EVIDENCE AND EXPEDITED BRIEFING SCHEDULE E
was electronically filed with the Clerk of Court using CM/ECF system, which will send
notification to all counsel having made appearances in the case as follows:

Virginia Wooten
Patrick Houghton Flanagan                         Sean F. Perrin
Cranfill, Sumner & Hartzog, L.L.P.                Womble Bond Dickinson (US) LLP
2907 Providence Road                              301 South College St., Suite 3500
Suite 200                                         Charlotte, NC 28202
P.O. Box 30787                                    704 331-4992
Charlotte, NC 28230                               704 338-7814 (fax)
704-940-3419                                      sean.perrin@wbd-us.com
704-332-9994 (fax)
phf@cshlaw.com                                    Attorney for Defendants Cherokee County,
Attorney for Defendant Scott Lindsey              Cherokee County DSS, Scott Lindsey in his
in his individual capacity                        official capacity, and Cindy Palmer in her
                                                  official capacity
John L. Kubis, Jr
Teague Campbell Dennis & Gorham, LLP
22 South Pack Square, Suite 800
Asheville, NC 28801
828-254-4515
828-254-4516 (fax)
jkubis@teaguecampbell.com

Attorney for Defendant Cindy Palmer
in her individual capacity



                                        /s/ D. Brandon Christian
                                        D. Brandon Christian
                                        N.C. Bar. No. 39579
                                        3344 Presson Road
                                        Monroe, NC 28112
                                        Telephone: (910) 750-2265
                                        Email: brandon.christian@ncleag.com

                                        Attorneys for Plaintiff H.H.

                                         - 21 -

   Case 1:18-cv-00096-MR-WCM Document 88-18 Filed 02/05/21 Page 21 of 21
